Mr. Chief Justice Clarity delivered the opinion of the court: . This case is an application by claimant, Samuel J. Mixter, for refund of inheritance taxes $1,141.45, the ampunt he claims to be due him on re-assessment and by a finding of the county court on such re-assessment, with interest from April 24, 1912, at the rate of 3% per annum. It is evident to the court that there is now due claimant the sum of $1139.74 with 3% per annum from April 24, 1912, and to the allowance of this sum with interest the Attorney General files his written consent. The court accordingly awards the claimant the sum of $1,139.74 with interest at 3% from April 24, 1912.